BLOODWORTH, Justice.
This cause is submitted on the State’s motion to strike defendant’s petition for writ of certiorari to the Court of Appeals.
The motion is due to be granted because the petition was not “filed” within fifteen days after the Court of Appeals overruled application for rehearing as required by Rule 39, Revised Rules of the Supreme Court, 279 Ala. XXI, XXXIX. It was “presented” to the Clerk the twenty-first day.
Neither does the brief accompanying the petition (required by Rule 39, supra) contain a certificate of service on the attorney general, as required by Rule 11, Revised Rules of the Supreme Court, 279 Ala. XXI, XXVII. Bruner v. State, 265 Ala. 357, 91 So.2d 224.
Motion to strike granted.
SIMPSON, MERRILL, and COLEMAN, JJ., concur.